DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen”) (Chinese Patent Publication No. 103532604) in view of Beausoleil et al. (“Beausoleil”) (US Patent Application Publication No. 2019/0094466) and further in view of Marti Sendra et al. (“Marti Sendra”) (US Patent Application Publication No. .
Regarding claim 1, Chen discloses a radio-over-fiber communication beamforming device based on an arrayed waveguide grating, comprising: a multi-wavelength laser source (fig. 1, to source not shown to the left of mux 1, paragraph 0049), a first wavelength division multiplexer (fig. 1 element 1), an electro-optic modulator (fig. 1 element 2 and paragraph 0049), a programmable photonic true-time delay module (fig. 1 the function unit of elements 3-18), a second wavelength division multiplexer (fig. 1 element 19), a photoelectric detector set, and an antenna array (fig. 1 to the right of element 19, not shown but disclosed in paragraph 0049), successively connected to one another in a cascading manner (fig. 1 elements 1-19, from source to antenna array are cascaded from left to right); the programmable photonic true-time delay module is formed by connecting a plurality of optical switches, and a plurality of arrayed waveguide grating devices in a sequence alternatively, wherein a number of optical switches in the plurality of optical switches is one more than a number of the array waveguide gratings in the plurality of arrayed waveguide grating devices (fig. 1 elements 3, 8, 13 and 18 relative to 5, 10 and 15 and paragraphs 0014 and 0039-0044); wherein, a first input port of each arrayed waveguide grating devices is connected to a first output port of an adjacent optical switch placed before the each arrayed waveguide grating device in the sequence (figs. 1 and 2, input port of delay unit 23 connected to first output of switch 8 and paragraph 0037), a second output port of each optical switch is connected to a second input port of an optical switch following the each optical switch in the sequence (fig. 1, second output of switch 8 connected to a second input of next carrier reads on continuous); the first wavelength division multiplexer is configured to synthesize the plurality of continuous optical carriers of different wavelengths outputted by the multi-source laser array into one output signal (fig. 1 element 1); the electro-optic modulator is configured to modulate and output the output signal of the first wavelength division multiplexer by a radio frequency signal (fig. 1 element 2 and paragraph 0049); the programmable photonic true-time delay module is configured to realize a final delay difference between the optical carriers of different wavelengths in an output signal of the electro-optic modulator by different combinations of on and off states of the plurality of optical switches according to control requirements (fig. 1 elements 3-18 and paragraphs 0027 and 0051); the second wavelength division multiplexer is configured to process an output signal of the programmable photonic true-time delay module and output optical carriers of different wavelengths (fig. 1 element 19); and the photoelectric detector set and the antenna array are configured to perform a photoelectric conversion on an output signal of the second wavelength division multiplexer to obtain radio frequency signals of different delays or different phases, and the radio frequency signals are sent out through the antenna array to form a far-field beam directional radiation pattern (paragraphs 0049 and 0051 in light of paragraphs 0005 and 0008, where long distance reads on far-field, and “complete beam scanning of 
Also, Chen does not disclose that each of the plurality of the arrayed waveguide gratings per se has multiple input ports and multiple output ports, an input of each AWG connected to the prior optical switch and an output port of the AWG connect to the next optical switch, wherein a second input port of each AWG is connected to a second output port of the each AWG, and a third input port of the each AWG is connected to a third output port of each AWG. However, Marti Sendra discloses the claimed AWG structure (fig. 3 and paragraphs 0040 and 0047) as a functional equivalent to a circulator plus reflective type (fig. 6 and paragraphs 0042 and 0050), such as the existing Chen AWGs (e.g., Chen: fig. 1 elements 4-7). One of ordinary skill in the art could have pursued the two equivalents with a reasonable expectation of success. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the loopback type AWG of Marti Sendra fig. 3 instead of the circulator plus reflective structure of Chen, i.e. delay unit 23, including the moving the Chen amplifier to the loopback AWG output waveguide, since the loopback 
Further, while the combination as described above is comprised of the recited features, but does not strictly consist of the recited features, in that Chen includes amplification in the path of each programmable photonic time delay branch (fig. 1 elements 20-22) for suppressing insertion loss and reducing the noise figure, and the claimed arrangement does not. However, one of ordinary skill in the art at the time of the invention would have known that using amplifiers is a tradeoff between the expense of the amplifier and the benefit achieved in boosting the signal. Saito shows that optical amplifiers may be unnecessary depending on transmission distance (fig. 1 and paragraphs 0061-0063). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the amplifiers depending on the target distance of the optical portion of transmission, since over-amplifying a signal that doesn’t need it can cause unwanted distortion and/or saturation of the signal.
Regarding claim 2, Chen discloses a method of operating a radio-over-fiber communication beamforming device, comprising the following steps: outputting a plurality of continuous optical carriers of different wavelengths from a multi-wavelength continuous laser source (fig. 1, to source not shown to the left of mux 1, paragraph 0049, where carrier reads on continuous); synthesizing the plurality of continuous optical carriers into one output by a first wavelength division multiplexer (fig. 1 element 1) to enter an electro-optic modulator to be modulated by the a radio frequency signal (fig. 1 element 2 and paragraph 0049); inputting a modulated output to the a 
Also, Chen does not disclose that each of the plurality of the arrayed waveguide gratings per se has multiple input ports and multiple output ports, an input of each AWG connected to the prior optical switch and an output port of the AWG connect to the next optical switch, wherein a second input port of each AWG is connected to a second output port of the each AWG, and a third input port of the each AWG is connected to a third output port of each AWG. However, Marti Sendra discloses the claimed AWG structure (fig. 3 and paragraphs 0040 and 0047) as a functional equivalent to a circulator plus reflective type (fig. 6 and paragraphs 0042 and 0050), such as the existing Chen AWGs (e.g., Chen: fig. 1 elements 4-7). One of ordinary skill in the art could have pursued the two equivalents with a reasonable expectation of success. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the loopback type AWG of Marti Sendra fig. 3 instead of the circulator plus reflective structure of Chen, i.e. delay unit 23, including the moving the Chen amplifier to the loopback AWG output waveguide, since the loopback AWG structure of Marti Sendra fig. 3 is one of the finite, known options that could be pursued by one skill in the art with a reasonable expectation of success.
Further, while the programmable photonic true-time delay module of the combination as described above is comprised of the recited features, it does not strictly consist of the recited features, in that Chen includes amplification in the path of each programmable photonic time delay branch (fig. 1 elements 20-22) for suppressing insertion loss and reducing the noise figure, and the claimed arrangement does not. 
Regarding claim 3, the combination of Chen, Beausoleil and Marti Sendra discloses the radio-over-fiber communication beamforming method of claim 2, wherein, in different stages of the arrayed waveguide gratings, basic delays ∆t between adjacent wavelength channels present a geometric sequence with a common ratio of 2; in a structure of a plurality of arrayed waveguide gratings connected in a cascading manner, the basic delays of adjacent wavelength channels are ∆t, 2∆t, 4∆t, 8∆t, ..., 2N-1∆t, respectively, and N is a number of the cascading (Chen: fig. 1 elements 3-18 and paragraph 0051).
Regarding claim 4, the combination of Chen, Beausoleil and Marti Sendra discloses the radio-over-fiber communication beamforming method of claim 2, wherein, through the combination of the on and off states of the optical switches, a total of 2N combinations of the basic delays between the adjacent wavelength channels can be realized in a multi-stage structure of N-stage arrayed waveguide gratings, 2N combinations include 0, ∆t, 2∆t, 3∆t, ......, (2N-1)∆t, respectively, and 2N different far-field beam directional radiation patterns and a tuning of the 2N different far-field beam .

Response to Arguments
Applicant's arguments filed 24 February 2021 have been fully considered but they are not persuasive.
Applicant argues that Chen requires amplifiers and Applicant’s claimed invention does not require amplifiers. This argument is not persuasive. Chen discloses amplifiers, but Applicant is making unsupported assumptions that those amplifiers are “indispensable”, that Chen has “large loss”, etc. There is no evidence in Chen to support these assertions, nor are they inherent. On the other hand, insertion loss in general is an inherent phenomena; i.e., Applicant’s own system is also inherently subject to it. Applicant has not solved the problem of insertion loss without use of amplifiers, Applicant simply does not have amplifiers. Applicant makes further unsupported assumptions about Chen, e.g., that Chen can’t realize beam forming without the amplifiers, and that Chen has “multiple fiber delays, not every single waveguide across the entire system. And there is no evidence to suggest than Chen’s arrangement for creating the delays has more insertion loss than Applicant’s own multiple fiber section and wavelength multiplexer (fig. 2).
Applicant also argues about amplifiers with respect to Saito. Saito is merely cited as evidence of the common sense fact that amplifiers may be unnecessary depending on transmission distance. Applicant argues that fixed lengths are essential to the beam forming and thus if Chen discloses amplifiers, they are tied to the beam forming. This is not persuasive. While the delay portions are fixed length, it is not true that the total transmission length of the system can only be one value. Nor is it true that Chen’s amplifiers are compensating for the insertion loss of the delays, as opposed to the insertion loss accumulated elsewhere in the system. If Applicant is asserting that the entirety of Applicant’s waveguides, from lasers 10 all the way to detectors 50, can only be one set of fixed values, regardless of field application, this would be new matter as this is not supported by the specification.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NATHAN M CORS/Primary Examiner, Art Unit 2636